J. S37045/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
BRUCE REESE,                               :          No. 2953 EDA 2019
                                           :
                          Appellant        :


           Appeal from the PCRA Order Entered September 26, 2019,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0013539-2011


BEFORE: SHOGAN, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED DECEMBER 1, 2020

        Bruce Reese appeals the September 26, 2019 order, entered in the

Court of Common Pleas of Philadelphia County, dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 After careful review, we

affirm.

        A previous panel of this court set forth the facts of this case on direct

appeal and we need not repeat them here. See Commonwealth v. Reese,

No. 52 EDA 2013, unpublished memorandum at 1-3 (Pa.Super. filed June 23,

2015) (en banc). The PCRA court set forth the following procedural history:

              On October 5, 2012, at the conclusion of his jury trial,
              [appellant], represented by Jonathan Altschuler, Esq.,
              was found guilty on four counts of robbery, one count
              of conspiracy and one count of possession of an


1   See 42 Pa.C.S.A. §§ 9541-9546.
J. S37045/20


              instrument of a crime.[2] On November 20, 2012,
              [appellant], again represented by Mr. Altschuler, was
              sentenced to an aggregate period of confinement in a
              state correctional institution of 15 to 30 years. On
              December 10, 2012, [appellant], now represented by
              Jonathan Frisby, Esq., timely filed a direct appeal to
              the Superior Court of Pennsylvania, at 52 EDA 2013.
              On August 9, 2014, a divided three judge panel issued
              an order reversing [appellant]’s judgment of
              sentence.     However, on October 3, 2014, [the]
              Superior Court withdrew that opinion and, on June 23,
              2015, [the] Superior Court issued an en banc order
              affirming [appellant]’s convictions. However, [the]
              Superior Court, sua moto, vacated [appellant]’s
              sentence and remanded the matter back for
              resentencing, finding [appellant]’s sentence to be
              illegal, pursuant to Alleyne v. United States, [570]
              U.S. [99], 133 S.Ct. 2151 (2013), and its progeny[.]

              On April 25, 2016, the [trial] court, after a hearing,
              resentenced [appellant], now represented by David M.
              Simon, Esq., and re-imposed his original sentence.
              On May 23, 2016, [appellant] timely filed a direct
              appeal to the Superior Court at 1661 EDA 2016.
              Subsequently, on October 4, 2016, [the] Superior
              Court granted [appellant]’s motion to withdraw this
              appeal.

              On September 5, 2017, [appellant] filed the subject
              timely pro se PCRA petition pursuant to 42 Pa.C.S.A.
              § 9541, et seq., seeking a new trial, alleging
              ineffectiveness of counsel. On September 27, 2017,
              Susan V. Buck, Esq., was appointed as counsel to
              represent [appellant] for the purposes of his PCRA
              petition. On July 9, 2018, Ms. Buck filed a counseled
              amended PCRA petition (first amended petition). On
              July 10, 2018, the [PCRA] court permitted Ms. Buck
              to withdraw her appearance, and, on July 12, 2018,
              appointed Peter A. Levin, Esq., to represent
              [appellant] for the purposes of his PCRA petition. On
              October 15, 2018, Mr. Levin filed a second counseled
              amended PCRA petition (second amended petition),

2   18 Pa.C.S.A. §§ 3701(a)(1)(ii), 903, and 907(a), respectively.


                                      -2-
J. S37045/20


            averring appellate counsel, Mr. Frisby, was ineffective
            for failing to file a petition for allocator [sic] with the
            Supreme Court of Pennsylvania.

            [Hearings on appellant’s PCRA petition were held on
            June 13 and September 26, 2019.] On September 26,
            2019, the [PCRA] court, after [the] hearing and a
            careful review of the record, issued an order
            dismissing [appellant]’s PCRA petition as being
            without merit. On October 10, 2019, [appellant]
            timely filed the instant direct appeal to the Superior
            Court of Pennsylvania.

            On October 18, 2019, [the PCRA] court filed and
            served on [appellant] an order[,] pursuant to
            Rule 1925(b) of the Pennsylvania Rules of Appellate
            Procedure, directing [appellant] to file and serve a
            statement of errors complained of on appeal, within
            21 days of the [PCRA] court’s order. On November 8,
            2019, [appellant] timely filed his “Statement of
            Matters Complained of on Appeal . . .”

PCRA court Rule 1925(a) opinion, 1/8/20 at 1-3 (footnote and extraneous

capitalization omitted).   Thereafter, the PCRA court filed its Rule 1925(a)

opinion.

      On appeal, appellant raises the following issues:

            1.     Whether appellate counsel was ineffective for
                   not filing an [a]llocatur [petition] to the
                   Pennsylvania Supreme Court?

            2.     Whether the PCRA court was in error in not
                   allowing [a]ppellant to file a supplemental
                   PCRA?

Appellant’s brief at 8.

      In PCRA appeals, our scope of review “is limited to the findings of the

PCRA court and the evidence on the record of the PCRA court’s hearing, viewed



                                       -3-
J. S37045/20

in the light most favorable to the prevailing party.” Commonwealth v. Sam,

952 A.2d 565, 573 (Pa. 2008) (internal quotation omitted). Because most

PCRA appeals involve questions of fact and law, we employ a mixed standard

of review. Commonwealth v. Pitts, 981 A.2d 875, 878 (Pa. 2009). We

defer to the PCRA court’s factual findings and credibility determinations

supported by the record.      Commonwealth v. Henkel, 90 A.3d 16, 20

(Pa.Super. 2014) (en banc), appeal denied, 101 A.3d 785 (Pa. 2014). In

contrast, where the appellant “raises questions of law, our standard of review

is de novo and our scope of review is plenary.” Commonwealth v. Rykard,

55 A.3d 1177, 1183 (Pa.Super. 2012), appeal denied, 64 A.3d 631 (Pa.

2013).

      Appellant claims his appellate counsel was ineffective for failing to file a

petition for allocatur to our supreme court following the June 23, 2015 ruling

of this court. (Appellant’s brief at 8, 14-21.)

            In evaluating claims of ineffective assistance of
            counsel, we presume that counsel is effective. To
            overcome this presumption, [a]ppellant must
            establish three factors. First, that the underlying
            claim has arguable merit. Second, that counsel had
            no reasonable basis for his action or inaction. In
            determining whether counsel’s action was reasonable,
            we do not question whether there were other more
            logical courses of action which counsel could have
            pursued; rather, we must examine whether counsel’s
            decisions had any reasonable basis.          Finally,
            [a]ppellant must establish that he has been
            prejudiced by counsel’s ineffectiveness; in order to
            meet this burden, he must show that but for the act
            or omission in question, the outcome of the
            proceedings would have been different. A claim of


                                      -4-
J. S37045/20


            ineffectiveness may be denied by a showing that the
            petitioner’s evidence fails to meet any of these
            prongs.

Commonwealth v. Washington, 927 A.2d 586, 594 (Pa. 2007) (citations

and quotation marks omitted).

            [A] PCRA petitioner will be granted relief only when he
            proves, by a preponderance of the evidence, that his
            conviction or sentence resulted from the [i]neffective
            assistance of counsel which, in the circumstances of
            the particular case, so undermined the truth-
            determining process that no reliable adjudication of
            guilt or innocence could have taken place.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal quotation

marks    omitted;    some    brackets    in   original),   citing   42   Pa.C.S.A.

§ 9543(a)(2)(ii).

      “A failure to satisfy any prong of the test for ineffectiveness will require

rejection of the claim.”    Commonwealth v. Watson, 835 A.2d 786, 793

(Pa.Super. 2003).     Furthermore, “a court is not required to analyze the

elements of an ineffectiveness claim in any particular order of priority; instead,

if a claim fails under any necessary element of the Strickland3 test, the court

may proceed to that element first.” Commonwealth v. Lesko, 15 A.3d 345,

374 (Pa. 2011).     “If it is clear that Appellant has not demonstrated that

counsel’s act or omission adversely affected the outcome of the proceedings,




3 Strickland v. Washington, 466 U.S. 668 (1984) (holding that to establish
ineffectiveness, appellant must show the underlying claim has arguable merit,
there was no reasonable basis for counsel’s actions or failure to act, and
appellant was prejudiced).


                                        -5-
J. S37045/20

the claim may be dismissed on that basis alone and the court need not first

determine     whether    the   first   and   second    prongs   have   been   met.”

Commonwealth v Albrecht, 720 A.2d 693, 701 (Pa. 1998).

        Appellant claims his trial counsel was ineffective for not filing a petition

for allowance of appeal to our supreme court after this court vacated

appellant’s sentence and remanded the matter for resentencing. “[W]hile a

defendant does not have an automatic right to an appeal in the [s]upreme

[c]ourt, he has a right to file a PAA,4 provided that appellate counsel believes

that the claims that a petitioner would raise . . . would not be completely

frivolous.’” Commonwealth v. Ellison, 851 A.2d 977, 979 (Pa.Super.2004),

(citations and quotation marks omitted; emphasis in original), appeal

denied, 862 A.2d 1253 (Pa. 2004). However,

              [b]efore a court will find ineffectiveness of counsel for
              failing to file a direct appeal, the defendant must
              prove that he requested an appeal and that counsel
              disregarded that request. Clearly, if a request to file
              a direct appeal is necessary to sustain an
              ineffectiveness claim based upon the failure to file a
              direct appeal, then such a request is also necessary
              where the alleged ineffectiveness is the failure to file
              a petition for allowance of appeal.

Commonwealth v. Bath, 907 A.2d 619, 622 (Pa.Super. 2006) (citations and

quotation marks omitted), appeal denied, 918 A.2d 741 (Pa. 2007).

        Attorney Frisby, appellate counsel, testified to his actions after the

decision of this court en banc.


4   PAA stands for petition for allowance of appeal.


                                         -6-
J. S37045/20


            I remember sending [appellant] a letter after the
            en banc panel explaining their holding. I believe I
            included a copy of the en banc panel decision. And I
            believe my practice would be to have informed him of
            my belief as to the viability of the [s]upreme [c]ourt
            appeal. However, I don’t have a distinct recollection
            of that letter. And, unfortunately, I provided my file
            to Mr. Simon and the computer where I drafted those
            letters has crashed and is now in a forever reboot
            mode so I can’t actually access my digital copy of that
            letter anymore either.

            I remember sending the letter. And it’s a fairly form
            letter, but I don’t remember the exact contents of it.
            But I believe I would have told him, [h]ere is the
            [s]uperior [c]ourt opinion, here is what they decided,
            we can go to the [s]upreme [c]ourt in this case, I
            believe I would have said, I don’t believe it is likely to
            be granted.

Id. at 28 (bolding and italics added). He further testified that his letter would

have informed appellant of this court’s decision and the reasons for the

decision. (Id. at 35.) He would also have instructed appellant as follows:

            At this point you have a few decisions you can make.
            You can either request a review by the [s]upreme
            [c]ourt or you may elect to let it stand and review your
            matter in any other way including under [the] Post
            Conviction Relief Act. The decision is up to you.
            However, if you are going to file a petition for allocatur
            you must do so within 30 days of the date of the
            [s]uperior [c]ourt’s opinion. Let me know how you
            wish to proceed.

Id. at 35-36. Attorney Frisby stated:

            I know I communicated with [appellant] on several
            occasions. I would have sent him a letter upon my
            appointment. I would have sent him a letter upon my
            filing of my initial three panel decision filing. I would
            have sent him a letter after receiving that three panel
            – three member panel decision. I would have sent


                                      -7-
J. S37045/20


               him another letter upon the en banc grant. I would
               have sent him a letter including my brief for the
               en banc decision. And I would have included a letter
               after argument to give him my feeling as to how the
               argument went. And then [he] would have sent him
               another letter after receiving the en banc decision.

Id. at 36-37 (bolding and italics added). Had appellant communicated with

Attorney Frisby via letter, if he wanted to do so, Attorney Frisby would have

received it.     (Id. at 38.)    Furthermore, if Attorney Frisby had received

correspondence from appellant, it would have been in the file he gave to

David M. Simon, Esq., who was subsequently appointed to represent appellant

at resentencing. (Id. at 39.)

      The PCRA court found the issue of Attorney Frisby’s ineffectiveness came

“down to a question of credibility.” (PCRA court Rule 1925(a) opinion, 1/8/20

at 10.) The PCRA court noted that:

               [P]rior to the second evidentiary hearing, the
               Commonwealth obtained and distributed copies of the
               correspondence it had obtained from Mr. Simon’s file
               in his representation of [appellant]. Unfortunately,
               this correspondence fails to directly address the issue
               at hand. However, [appellant], in one piece of this
               correspondence, addressed his concerns regarding
               the merits of Mr. Simon’s advice as to the withdrawal
               of his direct appeal, in favor of filing a PCRA petition.
               [Appellant] stated therein; [sic] ‘I am in receipt of
               your letter i [sic] been doing a lot of thinking about
               my decision about the PCRA. So you think a PCRA is
               a better successful move for us? My other [l]awyer
               said the same thing i [sic] really don’t know what to
               do please help me come to a decision please.”
               (Court’s Exhibit “A”) The [PCRA] [c]ourt finds this
               comment supports Mr. Frisby’s testimony that he
               advised [appellant] of his right to file a PAA or, in the
               alternative, file a PCRA petition.


                                         -8-
J. S37045/20



Id. at 10-11.

      The PCRA court found that appellant did not request Attorney Frisby to

file a PAA. The PCRA court’s credibility determinations are supported by the

record, and its legal conclusions are free of legal error. Accordingly, we agree

that appellant’s claim of ineffective assistance of counsel is without merit.5

      Appellant avers that the PCRA court erred when it denied him permission

to amend/supplement his PCRA petition, thereby violating Pa.R.Crim.P. 905.

Appellant’s counsel asserts that the PCRA court should have permitted him to

file a supplemental PCRA petition asserting the ineffectiveness claims, raised

by   Attorney   Buck   in    her   amended   PCRA   petition,   with   respect   to

Attorney Scott. (Appellant’s brief at 14, 21-22.)

      Pennsylvania Rule of Criminal Procedure 905 provides, in relevant part:

            The judge may grant leave to amend or withdraw a
            petition for post-conviction collateral relief at any
            time. Amendment shall be freely allowed to achieve
            substantial justice.

Pa.R.Crim.P. 905(A).        Our supreme court has stated that the purpose of

Rule 905 is “to provide PCRA petitioners with a legitimate opportunity to

present their claims to the PCRA court in a manner sufficient to avoid dismissal


5 We further note that appellant has not challenged this court’s “holding on
the waiver issue. As the waiver issue does not go to the merits of the appeal
but, instead raises an issue of counsel’s ineffectiveness to preserve the issues,
it is not reviewable on direct appeal.” Id. at 10. See Commonwealth v.
Rosenthal, 233 A.3d 880, 886 (Pa.Super. June 8, 2020) (finding ineffective
assistance of counsel claim not cognizable on direct appeal and must be
deferred to collateral review).


                                       -9-
J. S37045/20

due   to   a     correctable   defect   in   claim   pleading   or   presentation.”

Commonwealth v. McGill, 832 A.2d 1014, 1024 (Pa. 2003), citing

Commonwealth v. Williams, 782 A.2d 517, 526-527 (Pa. 2001).

“Adherence to this liberal standard for amendment is essential because

criminal defendants may have just one opportunity to pursue collateral relief

in state court.” Commonwealth v. Crispell, 193 A.3d 919, 930 (Pa. 2018),

citing Commonwealth v. Flanagan, 854 A.2d 489, 499-500 (Pa. 2004),

affirmed and remanded for trial, 854 A.2d 489 (Pa. 2004), reargument

denied, 861 A.2d 254 (Pa. 2004). The Flanagan court further found that it

is left to the discretion of the PCRA courts to permit a petition to amend a

PCRA petition. Flanagan, 854 A.2d at 500.

      However, Pennsylvania Rule of Criminal Procedure 902(B) requires that

“[e]ach ground relied upon in support of the relief requested shall be stated

in the [PCRA] petition. Failure to state such a ground in the petition shall

preclude the defendant from raising that ground in any proceeding for

post-conviction collateral relief.” Pa.R.Crim.P. 902(B). Further,

               it is clear from [Rule 905(A)]’s text that leave to
               amend must be sought and obtained, and hence,
               amendments are not self-authorizing. . . . [A]
               petitioner may not simply amend a pending petition
               with a supplemental pleading.” Rather, Rule 905
               explicitly states that amendment is permitted only by
               direction or leave of the PCRA Court.

Commonwealth v. Baumhammers, 92 A.3d 708, 730 (Pa. 2014) (citations

and quotation marks omitted).



                                        - 10 -
J. S37045/20

        In addition, “[t]he assertion of a new claim after the court has heard

argument and indicated its intent to dismiss the petition militates in favor of

the decision to deny leave to amend.” Commonwealth v. Williams, 732

A.2d 1167, 1191 (Pa. 1999). A petitioner “does not . . . have the right to

amend his PCRA petition after the lower court has already denied it.”

Commonwealth v. Jones, 815 A.2d 598 (Pa. 2002) (citation omitted).

        Here, Attorney Buck filed an amended PCRA petition asserting

Attorney Simon’s6 ineffectiveness as follows:

             21.   . . . (1) as a matter of law, Mr. Simon, Esquire,
                   was ineffective at [appellant]’s re-sentencing
                   for advising [appellant] that all of his issues
                   previously raised on appeal were precluded
                   from further review; and (2) assuming
                   Mr. Simon withdrew the appeal at his client’s
                   request, Mr. Simon deprived [appellant] of his
                   appellate rights by withdrawing the appeal.

Appellant’s amended PCRA petition, 7/9/18 at unnumbered 4, ¶ 21.

        Attorney Buck was permitted to withdraw and present counsel,

Attorney Levin, was appointed. He filed an amended PCRA petition alleging

that “[c]ounsel was ineffective for failing to file an [a]llocatur [p]etition to the

Supreme Court of Pennsylvania.” (Amended PCRA petition, 10/15/18 at 4.)

In a footnote, Attorney Levin states that if appellant’s issue of allocatur is

denied, appellant requests to submit a supplemental PCRA petition on the

issue of Attorney’s Simon’s withdrawal of appellant’s appeal. (Id. at 4 n.1.)




6   Resentencing and second direct appeal counsel.


                                      - 11 -
J. S37045/20

      Appellant’s current PCRA counsel was neither precluded from asserting

Attorney Simon’s ineffectiveness in his October 15, 2018 amended PCRA

petition, nor arguing it at the PCRA hearings. Counsel, however, contends

that the matter of the nunc pro tunc appeal to the supreme court had to be

decided before any other issues could be litigated. (Appellant’s brief at 22.)

At the September 26, 2019 PCRA hearing, Attorney Levin stated as follows:

            Your Honor, if I am filing for a nunc pro tunc then I
            am not able to raise any of the other issues. If he’s
            saying my lawyer never filed an appeal either to
            Superior Court or Supreme Court and he also listed as
            pro se, also the lawyer was drunk at trial or he didn’t
            call a witness or he didn’t do something else, I can’t
            raise that because my only issue at this point is the
            nunc pro tunc appeal which is why it was put in there
            under Rule 905; that if the nunc pro tunc is
            disallowed, then I am allowed to raise the other
            issues.

            So I couldn’t raise what Susan Buck raised about the
            Superior Court because the DA’s Office is going to say
            to me, which issue are you going on; the allocatur or
            the Superior Court? I figure at this point, the allocatur
            was the better issue. If we lost on that then I want to
            go on the amended PCRA that Ms. Buck filed which is
            that David Simon filed the notice of appeal, that [sic]
            he wrote [appellant]. He said you can’t go forward on
            it because the issues aren’t good and the appeal was
            withdrawn and Mr. Simon was wrong in that regard.
            I -- he told me that and I don’t know if he told -- that’s
            the issue with Ms. Buck’s appeal.

Notes of testimony, 9/26/19 at 10-11. Appellant cites no case law in support

of this contention.

      Claims may be waived, under Pa.R.A.P. 2119(a), for failure to cite to

relevant case law or to otherwise develop issues in a meaningful fashion


                                     - 12 -
J. S37045/20

capable of review. See Commonwealth v. Johnson, 985 A.2d 915, 924

(Pa. 2009) (indicating that “where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is waived”

(citations omitted)). Furthermore, as noted by the PCRA court:

            Since [appellant] did not seek to amend his “second
            amended petition,” filed by Mr. Levin, to include this
            allegation [as to Attorney Simon’s ineffectiveness], it
            is deemed waived. Although [appellant] mistakenly
            asserts that he has preserved this issue simply by
            making reference to it in his petition, this is
            insufficient in view of Baumhammers.

PCRA court Rule 1925(a) opinion at 12. Thus, the allegation of error in the

PCRA court’s denial of a supplemental PCRA petition by appellant is waived.7

      For all the foregoing reasons, we affirm the September 26, 2019 order

of the PCRA court.

      Order affirmed.




7 To the extent that appellant would have sought to raise additional issues in
his discontinued resentencing appeal, he would not have been permitted to
raise any substantive issues involving his conviction, but only issues related
to his resentencing.


                                     - 13 -
J. S37045/20


Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary




Date: 12/01/2020




                       - 14 -